Only one witness, the claimant, testified before the Industrial Commission. Objections were made to his qualifications to testify as to matters of science.
The award was in the sum of $100 for serious and permanent disfigurement by reason of a scar above the left eye of claimant, and in the sum of $2,250 for 50 per cent. permanent loss of use of left arm. No witness testified that the disfigurement was either serious or permanent. To the contrary, the one witness, the claimant (who did not even claim compensation for serious and permanent disfigurement until it was suggested by the Commission) testified: "No sir, the eye is all right. It bothered me for two or three weeks." That testimony, in my judgment, shows that the disfigurement was neither serious nor permanent.
As to the loss of use of the left arm, the one witness, claimant, testified that, basing his calculation upon the amount of work he did after the accident and his pay therefor, with the amount of work he did before the accident and the pay he received therefor, his permanent loss of use of his left arm was 50, per cent. It is self-evident that such testimony established loss of use of that arm, but it just as evident that such testimony did not establish permanency, that is, that such would be the loss next month or next year.
It is true that a member of the Commission viewed claimant's arm, and another member of the Commission was called to view the disfigurement, the record showing: "Judge Doyle: * * * It takes two Commissioners to view a disfigurement."
The majority opinion takes the view that the Commissioners are a kind of super-experts — superior to the extent that their qualifications as medical men or scholars of science need not be shown (but this court will take judicial knowledge of their qualifications) and that it is unnecessary to record what they view. The majority opinion reads:
"In the course of time the average member of the Industrial Commission, by virtue of long observation, would recognize the malingerer as distinguished from one that is actually hurt."
There is no issue of a malingerer here, so the only application is the one "actually hurt." Recognition of the hurt by the average member of the Commission is all that is necessary and recordation of what is recognized or qualifications in science to justify recognition of subjective symptoms is wholly unnecessary to the majority view, for there is not a syllable in the record as to what was found in the examination or "viewing" by the Commission, as bearing upon the permanency of the injuries (sear over eye and arm) of claimant. I cannot from the record find evidence to support the finding of permanency either as to the eye or arm.
It is the law that this court shall, upon application, review such orders and awards. It is the rule and statute that, if we find evidence to support the order and award, we will affirm, otherwise we will reverse them. I cannot make evidence out of an unrecorded result of a viewing by the Commission.
The procedure here involved, i.e., the presiding officer of a tribunal, be he judge or commissioner, giving evidence (even if evidence can be spelled out of a viewing) and then passing on or weighing the sufficiency of his own evidence, ought not be looked on with favor.
Under authority of Tulsa St. Ry. Co. v. Shoemaker,106 Okla. 99, 233 P. 182; Asso. Emp. Reciprocal v. St. Indus. Comm., 83 Okha. 73, 200 P. 862; Shawnee-Tecumseh Traction Co. v. Griggs, 50 Okla. 566, 151 P. 230; Int. Coal Mining Co. v. Nicholos (Ill.) 127 N.E. 703, 10 A. L. R. 1010; Okla. Hospital Co. v. Brown, 87 Okla. 46, 208 P. 785; St. L. M.  S. Co. v. St. Indus. Comm., 113 Okla. 179, 241 P. 170; St. L.  S. F. Ry. Co. v. Criner, 41 Okla. 256, 137 P. 705; Willett v. Johnson, 13 Okla. 563, 76 P. 114; Okla. Co., Inc., v. St. Indus. Comm., 148 Okla. 215, 298 P. 296; Shepard v. Crumby,146 Okla. 118, 293 P. 1049, I dissent.
I am authorized to state that Mr. justices Swindall and Andrews in this dissent and the views herein expressed. *Page 67